Citation Nr: 0101611	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's minor child, [redacted], is entitled to an 
apportioned share of the veteran's Department of Veterans 
Affairs (VA) disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:   	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
February 1983.  

This matter arises from a February 1999 decision rendered by 
the VA Regional Office (RO) in Detroit, Michigan, which 
denied the appellant the benefit sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105A (West 1991) regarding simultaneously 
contested claims, the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

This matter was brought by the veteran's ex-wife on behalf of 
the veteran's son.  However, the record indicates that the 
veteran also is receiving a dependency allowance for [redacted], 
a stepchild who no longer resides with the veteran.  The 
question of the veteran's continued entitlement to a 
dependency allowance for 
[redacted] is not "inextricably intertwined" with the issue 
now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor has it been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  As such, it is referred to the RO 
for all action deemed necessary.  



FINDINGS OF FACT

1.  The veteran's monthly income exceeds his monthly 
expenses.  

2.  The appellant, custodian of the veteran's son, [redacted], 
has demonstrated economic need for the support of [redacted].  


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits in the amount of $150 on behalf of his 
son, [redacted], is warranted.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. §§ 3.450, 3.451 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are as follows.  The veteran and the 
appellant were married on February [redacted], 1995.  Their son, 
[redacted], had been born during the prior December.  The 
appellant and the veteran were then divorced in November 
1997.  Pursuant to the divorce judgment, the veteran was to 
pay child support on behalf of [redacted] in the amount of $98.48 
per week until [redacted] either attained 18 years of age or 
graduated from high school, whichever occurred later.  

The appellant, as custodian of [redacted], applied for an 
apportionment of the veteran's 

VA disability compensation benefits in January 1998.  Her 
most recent statement regarding her monthly income and 
expenses indicates that, as of October 1998, the appellant's 
monthly income totaled $1,184, while expenses necessary for 
the maintenance of [redacted] totaled $1,105.  The latter figure 
included $25 for clothing, $30 for medical expenses, and 
nothing for incidentals.  The appellant further indicated 
that she had no stocks, bonds, bank accounts, or real estate.  

The veteran also was requested to submit a statement 
regarding his income and expenses, but failed to do so.  
However, he did submit an income and expense statement in 
January 1997 with regard to a prior claim for an 
apportionment of his VA disability compensation benefits.  At 
that time, he indicated that he had monthly income of $2,680, 
and that he had real estate valued at $30,000.  His average 
monthly expenses totaled $2,330.  The latter included $100 
allocated for recreation, $200 allocated for incidentals, and 
$150 for clothing for himself and a child in his custody.  

In conjunction with her claim, the appellant contends that 
the veteran has failed to make his monthly child support 
payments.  In her October 1998 statement, 
she indicated that the veteran was $5,000 behind in his child 
support.  The veteran, in contrast, contended in January 1997 
that he was to begin paying child support in the amount of 
$80 weekly, and that any apportionment of his benefits would 
subject him to economic hardship.  

Generally, any or all of the VA disability compensation 
benefits payable to a veteran may be apportioned on behalf of 
a child not residing with the veteran if the 

veteran is not reasonably discharging his responsibility for 
that child's support.  See 38 C.F.R. § 3.450(a)(1)(ii) 
(emphasis added).  Moreover, where financial hardship of the 
child is shown to exist, an apportionment may be made on 
behalf of such child so long as the apportionment would not 
subject the veteran to undue economic hardship.  See 38 
C.F.R. § 3.451.  Taken together, it is apparent that the 
Secretary of Veterans Affairs has discretion in granting an 
apportionment of a veteran's monetary benefits when it is 
demonstrated that the veteran is not otherwise reasonably 
discharging his financial responsibility to support his 
child.  However, such discretion is limited; the child must 
demonstrate financial need, and the apportionment cannot 
subject the veteran to undue economic hardship.  It is within 
this context that the appellant's claim, as well as the 
veteran's contentions, must be evaluated.  

The facts in this case indicate that the appellant meets the 
threshold requirements that would permit an apportionment of 
the veteran's VA disability compensation benefits.  Although, 
ostensibly, the appellant's monthly income exceeds her 
expenses by nearly $80, it is apparent that the appellant has 
minimized amounts allocated for such things as medical 
expenses and clothing attributable to [redacted].  Furthermore, 
the appellant has not allocated anything for incidentals, and 
nonrecurring expenses that occur irregularly, but that are 
difficult to both calculate and anticipate.  Given this, the 
Board finds that the appellant has demonstrated that [redacted] 
currently is experiencing financial hardship.  

Conversely, the veteran has not demonstrated that an 
apportionment of his disability 

compensation benefits on behalf of [redacted] would subject him 
to undue economic hardship.  See 38 C.F.R. § 3.451.  The 
veteran's January 1997 statement of his monthly income and 
expenses indicates that the former exceeds the latter by 
$350.  Moreover, the veteran has included in his monthly 
expenses various items which do not constitute necessities.  
These include recreational expenses and incidentals totaling 
$300 monthly.  

Finally, the Board notes that the veteran, despite his 
insistence in January 1997 that he would begin paying child 
support, is not discharging his responsibilities for the 
support of [redacted].  See 38 C.F.R. § 3.450.  As late as 
October 1998, the appellant indicated that she receives 
nothing from the veteran for [redacted]'s support, and that he 
currently is $5,000 in arrears in child support.  The veteran 
has offered no documentation to rebut this information.  

In view of the foregoing, the Board finds that an 
apportionment of the veteran's VA disability compensation 
benefits in the amount of $150 monthly is warranted.  The 
veteran's failure to provide for [redacted]'s support, coupled 
with the financial need demonstrated by [redacted] and the 
veteran's ability to fulfill that need without subjecting 
himself to undue economic hardship, supports such a 
conclusion.  See 38 U.S.C.A. §§ 3.450, 3.451.  


ORDER

An apportioned share of the veteran's monthly VA disability 
compensation benefits 

on behalf of his son, [redacted], in the amount of $150 is 
warranted; therefore, the benefit sought on appeal is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

